November 19, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     ALAN NELSON CROTTS, Appellant

NO. 14-14-00094-CV                          V.

                   JESSALYN ELIZABETH COLE, Appellee
                     ________________________________

       This cause, an appeal from the order signed on January 27, 2014, was heard
on the transcript of the record. We have inspected the record and find error in the
order. We therefore order the order of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court’s opinion. We
further order that all costs incurred by reason of this appeal be paid by appellee
Jessalyn Elizabeth Cole. We further order this decision certified below for
observance.